Citation Nr: 9914501	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right navicular bone fracture, post-operative with 
osteoarthritic changes, currently evaluated at 70 percent 
disabling.

2.  Entitlement to an increased evaluation for left oral 
antral fistula with left maxillary sinusitis, currently 
evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, initially, denied increased evaluations for a 
sinus disorder and a right wrist disability.  His right wrist 
disability rating was subsequently increased to 70 percent by 
a rating decision dated in November 1998.  However, a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, that issue is presented on the title page remains 
in appellate status. 

In that regard, it is noted that the only issue certified to 
the Board was an increased rating for sinusitis.  In February 
1999, the appellant testified at a video conferencing hearing 
before the undersigned.  At a prehearing conference, it was 
noted that testimony at that time would concern only the 
sinusitis issue.  A transcript of that hearing is on file.

Subsequent to that hearing, once it was determined that a 
specific withdrawal of the issue of an increased rating for a 
right navicular fracture had not been filed, the case was 
forwarded to the appellant's representative for a written 
presentation on that claim.  Such presentation is now on 
file, and the Board will undertake review of the issues as 
listed on the title page.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.  The veteran 
is right handed.

2.  The veteran's right wrist disability is manifested by 
subjective complaints of pain and weakness, and objective 
findings of decreased mobility.  He has effectively lost the 
use of the right hand.

3.  The veteran's sinus disability is currently manifested by 
subjective complaints of headaches, decreased sense of smell, 
and postnasal drip. 

4.  Current objective findings of the veteran's sinus 
disability include no obvious fistula, normal mucosa, and no 
growth or leukoplakia.   

5.  There is no objective clinical evidence of chronic 
osteomyelitis requiring repeated curettage or severe 
symptoms.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for the residuals of a right navicular bone fracture, post-
operative with osteoarthritic changes, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.59, 4.63, 
4.71a, Diagnostic Codes (DCs) 5125, 5212, 5214, 5215 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for left oral antral fistula with left maxillary sinusitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, DC 
6513 (1996) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

I.  Entitlement to an Increased Evaluation for the Residuals 
of a Right Navicular Bone Fracture, Post-Operative with 
Osteoarthritic Changes

The RO initially rated the veteran's right wrist disability 
under DC 5212 for impairment to the radius.  It is now rated 
under DC 5125 for loss of use of the hand.  The Board will 
also consider DCs 5214 and 5215 for wrist disabilities.  
Under DC 5212, a 40 percent evaluation is warranted for 
impairment of the radius with nonunion in the lower half, 
false movement, and loss of bone substance and marked 
deformity, the highest available under this code.  38 C.F.R. 
§ 4.71a, DC 5212 (1998).  An endnote to the Elbow and Forearm 
regulations reflects that in all the forearm and wrist 
injuries, codes 5205-5213, multiple impaired finger movements 
are to be separately rated and combined not to exceed rating 
for loss of use of hand.  The highest evaluation under DC 
5214 is 50 percent for unfavorable ankylosis in any degree of 
palmar flexion, or with ulnar or radial deviation.  A note to 
DC 5214 indicates that extremely unfavorable ankylosis would 
be rated as loss of use of hands under DC 5125.  38 C.F.R. 
§ 4.71a, DC 5214 (1998).  Limitation of motion of the wrist 
is limited to 10 percent under DC 5215.  38 C.F.R. § 4.71a, 
DC 5215 (1998).  Finally, and importantly, the "Amputation 
Rule" set forth in 38 C.F.R. § 4.68 provides that "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed."  38 C.F.R. § 4.68 (1998).  
It is noted that the veteran is right handed.

The most recent VA examination report dated in June 1997 
indicates that the veteran has a history of multiple 
sclerosis (MS) diagnosed in 1986.  Since that time, he had 
become progressively weaker in his distal extremities, and 
required a wheelchair on some days.  He described additional 
multiple medical problems associated with MS.  (Service 
connection is not in effect for MS.)  With respect to his 
right wrist, he maintained that he fractured the right 
navicular bone in 1964 and had not been able to use his 
wrist.  He remarked that the over the last year, the 
inability to grasp and lift things had gotten worse and was 
associated with numbness and paresthesia.  He reported that 
the wrist did not move, even with forced mobility exercises, 
and had been getting worse slowly since the 1960s.  Physical 
examination revealed that he was unable to move the wrist 
more than 10 degrees in either dorsiflexion or plantar 
flexion, with the other wrist being totally normal.  He was 
unable to grasp or pull.  The final diagnoses included right 
wrist decreased mobility, inability to grasp objects, 
secondary to contractures and clinical arthritis.

As noted above, the "Amputation Rule" limits the evaluation 
in a particular extremity to the theoretical percent 
available for amputation of that extremity.  Specifically, DC 
5125 provides a maximum 70 percent combined rating for 
amputation of the forearm, with loss of use of the hand.  In 
this case, the veteran essentially has no use of the right 
wrist or hand.  Accordingly, the currently assigned 70 
percent rating is the highest available under any diagnostic 
code.  While the Board notes that the veteran has been 
diagnosed with clinical arthritis, a separate compensable 
evaluation is not available since, according to 38 C.F.R. § 
4.68, the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  In 
addition, impairment caused by arthritis is contemplated in 
the award for the loss of use of the hand.  Thus, were 
amputation of the veteran's right wrist to be performed, a 70 
percent rating would be assigned.  As a 70 percent rating is 
already in effect for the veteran's right wrist disability, a 
higher schedular evaluation may not be assigned for any 
additional disability.  On that basis, the Board finds that 
an increased schedular evaluation is not warranted and that 
the assigned 70 percent evaluation for a right wrist 
disability is appropriate. 

Parenthetically, the Board notes that the veteran has also 
been assigned special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k), based on the loss of use of the hand.

II.  Entitlement to an Increased Evaluation for Left Oral 
Antral Fistula with Left Maxillary Sinusitis

The RO has rated the veteran's sinus disability under DC 
6513.  As an initial matter, the Board notes that during the 
pendency of the appeal, the regulations regarding the 
respiratory system, including those for sinusitis were 
changed.  However, as discussed below, the Board finds that a 
30 percent evaluation would be appropriate under either the 
new or the old regulations.  It is noted that the veteran and 
his representative have been provided with both the new and 
old law and regulations.  Thus the Board may proceed with 
review without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In the regulations in effect prior to October 7, 1996, a 
noncompensable evaluation was warranted for X-ray 
manifestations only, symptoms mild or occasional.  A 10 
percent evaluation was warranted with moderate symptoms, with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent evaluation was warranted for severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  Finally, a 50 percent evaluation was warranted 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  

Effective October 7, 1996, the rating criteria for chronic 
sinusitis were changed. Under the new criteria, a 10 percent 
rating is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. A 30 
percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An endnote indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

In an April 1995 VA general medical examination report, the 
veteran complained of a throbbing left sinus headache without 
nausea, vomiting, blurred vision, photophobia, or 
numbness/tingling.  Physical examination revealed that he was 
without congestion, injection, or exudate.  Septum was 
deviated to the left.  Flow was obstructed 25 percent on the 
right and left, and turbinates were boggy.  Mucous membranes 
were moist, and the tongue and gums were normal.  The final 
diagnoses included chronic sinusitis with closure of old left 
oral-antral fistula secondary to service dental extraction.

In a June 1996 VA ENT examination report, the veteran related 
that he had constant headaches, a speech problem because of 
MS, and trouble breathing through his nose.  Physical 
examination revealed that the oral mucosa was moist and pink 
and no mucosal lesions were noted.  There was no postnasal 
discharge and the paranasal sinuses transilluminated well.  
There was no deviation of the nasal septum and airflow 
through both nostrils was essentially unremarkable.  The 
final diagnosis was chronic left maxillary sinusitis with 
post-operative residuals and persisting subjective 
complaints.

In a June 1997 VA examination report, the veteran reported a 
history of six to eight surgeries on his sinuses since 
service due to an orodontal fistula.  A CT scan in 1995 
apparently showed diffuse osteomeatal complex disease.  He 
also had bilateral concha bullosa on the middle turbinate, 
chronic headaches, chronic sinusitis, and chronic ear 
infections.  His sense of smell was decreased and he had 
difficulty sleeping due to postnasal drip and chronic 
headaches.  He was followed in the ENT clinic but it had been 
a while since he had seen them.  Physical examination 
revealed a well-healed, midline scar down the hard palate and 
no obvious fistulas.  Mucosa was pink and normal and there 
was no growth or leukoplakia.  The final diagnoses included 
chronic sinusitis with secondary loss of smell, chronic 
headaches, and fatigue.  Follow-up X-rays showed suspected 
bilateral maxillary sinus disease with possible air fluid 
level on the right.  A sinus CT scan was recommended.  

In the most recent outpatient treatment notes dated in 
October 1997, the examiner noted that the CT scan was 
improved since the prior study.  The veteran still reported 
headaches but the examiner doubted that the headaches were 
related to the sinuses.

At a videoconference hearing before the Board in February 
1999, the veteran testified that he developed a oral antral 
fistula in service after having a tooth extracted.  He had 
additional surgeries in service and three after service, with 
the last in December 1998.  He complained of headaches and 
pain, lasting as long as three days.  Medications included 
Tylenol and Percocet.  He also reported that his eyes watered 
a lot, had discharge or crusting, and pain.  He indicated 
that the problems caused him to miss work and he lost jobs 
because of his disability.  The representative also 
questioned the etiology of the veteran's headaches.  Upon 
further questioning, the veteran remarked that he had been 
examined since his last surgery and "pulled out infection."  
He was told to use saline in his nostril and had daily pain.  

Review of the evidence of record reveals that the veteran has 
never been diagnosed with chronic osteomyelitis requiring 
repeated curettage.  In addition, although he has reported 
on-going symptomatology, the Board finds that the evidence 
does not warrant a greater than 30 percent rating.  First, 
there is no competent clinical evidence of repeat infections 
or purulent discharge.  In an April 1995 examination, no 
congestion or exudate was noted.  Next, a June 1996 
examination specifically remarked that there was no post-
nasal discharge and the sinuses transilluminated well.  
Further, in the most recent June 1997 examination, there was 
no growth or leukoplakia.  Moreover, only one outpatient 
treatment note dated in April 1996 mentioned purulence.  
However, an absence of frequent infection and only one 
episode of purulence is insufficient to satisfy the criteria 
of "severe" symptoms, even in light of on-going complaints 
of headaches.  Therefore, the evidence prior to October 1996 
cannot support an evaluation in excess of 30 percent for 
chronic sinusitis.

Similarly, the Board finds that the clinical evidence of 
record does not support a higher evaluation under the new 
respiratory regulations.  Specifically, there is no evidence 
of chronic osteomyelitis, or near constant sinusitis.  It 
does not appear that the veteran has been treated with 
antibiotic therapy for a number of years nor treated with 
bedrest because of sinusitis.  Further, while the veteran has 
testified concerning on-going headaches and pain, the most 
recent outpatient treatment records specifically indicate 
that the headaches were likely not related to the sinus 
disorder.  As the medical evidence of record reflects only 
infrequent treatment of the veteran for sinus infections and 
complaints of headaches, which do not appear to be related to 
a sinus condition, the Board concludes that the evidence of 
record does not support a finding in excess of a 30 percent 
rating under the new rating criteria as well.  Therefore, 
evaluation under the new criteria for incapacitating or non-
incapacitating episodes of sinusitis would not result in an 
increased rating in the instant case.

The Board has considered the veteran's sworn testimony and 
written statements that his chronic sinusitis is worse than 
currently evaluated.  Although his statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

Finally, the Board has considered the veteran's service 
representative's contention that the case should be remanded 
in order to determine the etiology of the veteran's 
headaches.  Although the presence of headaches is one of the 
symptoms to consider in evaluating the appropriate disability 
rating for chronic sinusitis, the fact that the veteran has 
headaches, which appear to be unrelated to sinusitis, is, in 
and of itself, not germane to the issue of an increased 
rating for chronic sinusitis.  The Board has, in fact, 
considered the veteran's complaints of headaches under both 
the old and new criteria but finds that his subjective 
complaints of headaches alone are not sufficient to warrant a 
higher evaluation.  Therefore, the Board finds that a remand 
to determine the etiology of the veteran's headaches, as 
requested by the service representative, would unnecessarily 
delay resolution of this case.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation for the residuals of a 
right navicular bone fracture, post-operative with 
osteoarthritic changes, currently evaluated at 70 percent 
disabling, is denied.

Entitlement to an increased evaluation for left oral antral 
fistula with left maxillary sinusitis, currently evaluated at 
30 percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

